MEMORANDUM **
Jerry Paul Johnson appeals from the 92-month sentence imposed following his guilty-plea conviction for being a felon in possession of a firearm, in violation of 18 U.S.C. § 922(g)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Johnson contends that the district court plainly erred by treating two of his prior offenses as unrelated for purposes of calculating his criminal history. Because Johnson’s offenses were separated by his January 14, 1992, intervening arrest, the district court properly treated his offenses as unrelated. See United States v. Gallegos-Gonzalez, 3 F.3d 325, 328 (9th Cir. 1993).
The government’s motion for judicial notice and to supplement the record on appeal is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.